DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group 1, claims 1-14 in the reply filed on 3/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtolscheim et al (US 2020/0195585) in view of Campbell et al (US 2012/0294314).
Re claim 1, Bechtolscheim et al disclose a system comprising: a first printed circuit board (PCB 102) comprising a plurality of common connectors (204); one or more second PCBs (106), each second PCB coupled to the first PCB by a respective common connector of the plurality of common connectors (Fig 3), and wherein the one or more second PCBs are arranged vertically parallel on a front side of the first PCB such that each second PCB forms a 90 degree angle with the first PCB  to allow air to flow in spaces defined between vertically adjacent second PCBs (Fig 3)[0019], but does not disclose each second 
Re claim 2, wherein each of the one or more second PCBs is outside a thermal proximity of any other second PCB (Fig 3).
Re claim 6, wherein each common connector is configured to hold a respective second PCB in place (Fig 3).
The teaching as discussed above does not disclose wherein for each second PCB, each port in the set of ports comprises a quad small form factor pluggable - double density (QSFP-DD) module (re claim 12), wherein for each second PCB, each port in the set of ports comprises an octal small form factor pluggable (OSFP) module (re claim 13).
Campbell et al teach the use of each second PCB which includes: a set of ports (24, Fig 5), each port in the set of ports coupled to a respective common connector (18, Fig 3) via the second PCB,  each port in the set of ports comprises a quad small form factor pluggable [0033]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the set of ports with the second PCB of Bechtolscheim et al and include features as discussed above for connecting to the network.

Claim 3, 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtolscheim et al (US 2020/0195585) in view of Campbell et al (US 2012/0294314) as applied to claim 1, 2 above, and further in view of Belady et al (US 2005/0207134).
Re claim 4, one or more fabric PCBs [0007], but does not disclose wherein the one or more fans pull air from the front side of the first PCB through the spaces defined between vertically adjacent second PCBs and over the one or more ASICS towards the one or more fabric PCBs.

	The teaching as discussed above does not disclose wherein the first PCB further comprises: one or more application specific integrated circuits (ASICS); and one or more fans to pull air from the front side of the first PCB through the spaces defined between vertically adjacent second PCBs and over the one or more ASICS (re claim 3).
	Belady et al teach the use of one or more application specific integrated circuits (ASICS, 204a, 204b, Fig 2a); and one or more fans to pull air from the front side of a first PCB (201) through the spaces defined between vertically adjacent second PCBs (203) and over the one or more ASICS [0043](Fig 2a, 10d), wherein the one or more fans pull air from the front side of the first PCB through the spaces defined between vertically adjacent second PCBs and over the one or more ASICS (Figs, 2a, 10d). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the ASICS with the first PCB of Bechtoscheim et al for performing a specific application.
Allowable Subject Matter
Claims 5, 7-10, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847